Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brockley, et al., US 2016/0039415 A1, in view of Seto, US 2002/0152015 A1.
As per Claim 1, Brockley teaches a method for a vehicle (¶¶ 93-95), comprising: operating the vehicle manually behind a target lead vehicle on a road (¶¶ 113-116; with cruise control system 16 of Figure 3). 
Brockley does not expressly teach: estimating a following distance between the vehicle and the target lead vehicle, and responsive to the following distance being less than a first threshold following distance, providing an assistive action by adjusting a mapping from a driver demand to a wheel torque of the vehicle to increase a perceived resistance of the vehicle to the driver demand as the following distance decreases.  Seto teaches: 
estimating a following distance between the vehicle and the target lead vehicle (¶ 20; with inter-vehicle distance detector 2 of Figure 1); and 
responsive to the following distance being less than a first threshold following distance, providing an assistive action by adjusting a mapping from a driver demand to a wheel torque of the vehicle to increase a perceived resistance of the vehicle to the driver demand as the following distance decreases (¶¶ 29-30, 34).  
At the time of the invention, a person of skill in the art would have thought it obvious to operate the vehicle control system of Brockley with the help of inter-vehicle measurements as Sato teaches, in order to reduce the need for the vehicle to decelerate abruptly.
As per Claim 2, Brockley teaches that operating the vehicle manually includes adjusting a velocity of the vehicle responsive to an accelerator pedal position as input by the driver (¶¶ 122-123).
As per Claim 3, Brockley does not expressly teach that the mapping is adjusted via a first driver demand adjustment, where a nonlinear tailgate resist transfer function is applied to the driver demand to generate the wheel torque.  Seto teaches that the mapping is adjusted via a first driver demand adjustment, where a nonlinear tailgate resist transfer function is applied to the driver demand to generate the wheel torque (¶¶ 29-30).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 4, Brockley does not expressly teach that the first driver demand adjustment is further adjusted by multiplying the first driver demand adjustment by a transition factor.  Seto teaches that the first driver demand adjustment is further adjusted by multiplying the first driver demand adjustment by a transition factor (¶¶ 30, 34).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 5, Brockley does not expressly teach that the first driver demand adjustment is further adjusted by applying a closing rate modification to the first driver demand adjustment, the closing rate modification based on an estimated rate of change of the following distance of the vehicle.  Seto teaches that the first driver demand adjustment is further adjusted by applying a closing rate modification to the first driver demand adjustment, the closing rate modification based on an estimated rate of change of the following distance of the vehicle (¶¶ 58-60; as “actual relative velocity .DELTA.V are properly adjusted to match or attain the desired inter-vehicle distance D*”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 6, Brockley does not expressly teach that the first driver demand adjustment is further adjusted by applying an energy modification to the first driver demand adjustment, the energy modification based on a kinetic energy of the vehicle.  Seto teaches that the first driver demand adjustment is further adjusted by applying an energy modification to the first driver demand adjustment, the energy modification based on a kinetic energy of the vehicle (¶¶ 30, 34; as measured from vehicle weight and speed).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Brockley does not expressly teach that the first driver demand adjustment is further adjusted by applying a slipstream modification to the first driver demand adjustment, the slipstream modification based on a resistance of an air flow around the vehicle.  Seto teaches that the first driver demand adjustment is further adjusted by applying a slipstream modification to the first driver demand adjustment, the slipstream modification based on a resistance of an air flow around the vehicle (¶¶ 38-40).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 8, Brockley does not expressly teach that the first driver demand adjustment is adjusted by applying one or more of: a transition factor; a closing rate modification to the first driver demand adjustment, the closing rate modification based on an estimated rate of change of the following distance of the vehicle; an energy modification to the first driver demand adjustment, the energy modification based on an amount of energy in a battery of the vehicle; and a slipstream modification to the first driver demand adjustment, the slipstream modification based on a resistance of an air flow around the vehicle.   Seto teaches that the first driver demand adjustment is adjusted by applying one or more of: a transition factor (¶¶ 30, 34); a closing rate modification to the first driver demand adjustment, the closing rate modification based on an estimated rate of change of the following distance of the vehicle (¶¶ 58-60); an energy modification to the first driver demand adjustment, the energy modification based on an amount of energy in a battery of the vehicle; and a slipstream modification to the first driver demand adjustment, the slipstream modification based on a resistance of an air flow around the vehicle (¶¶ 38-40).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 9, Brockley does not expressly teach, responsive to the following distance being less than a second threshold following distance, the second threshold following distance less than the first threshold following distance, further adjusting the mapping via a second driver demand adjustment, which includes applying a torque limit to the driver demand for torque, the torque limit based on one of the following distance, an estimated closing rate comprising an estimated rate of change of the following distance, the driver demand for torque, or a mode-based absolute torque of the vehicle.  Seto teaches, responsive to the following distance being less than a second threshold following distance, the second threshold following distance less than the first threshold following distance (¶¶ 24-27), further adjusting the mapping via a second driver demand adjustment, which includes applying a torque limit to the driver demand for torque, the torque limit based on one of the following distance, an estimated closing rate comprising an estimated rate of change of the following distance, the driver demand for torque, or a mode-based absolute torque of the vehicle (¶¶ 30, 34, 39).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 10, Brockley does not expressly teach that the torque limit is the lesser of a closing rate-based torque limit, a following distance-based torque limit, a driver demand-based torque limit, and a mode- based absolute torque limit of the vehicle.  Seto teaches that the torque limit is the lesser of a closing rate-based torque limit, a following distance-based torque limit, a driver demand-based torque limit, and a mode- based absolute torque limit of the vehicle (¶¶ 34, 39, 44).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 12, Brockley teaches that the tailgate resist transfer function is a nonlinear function that increases the perceived resistance of the vehicle to the driver demand for torque up to a threshold accelerator pedal position, and decreases the perceived resistance of the vehicle to the driver demand for torque to zero as an accelerator pedal position increases from the threshold accelerator pedal position to a maximum pedal position (¶¶ 122, 125).
As per Claim 13, Brockley does not expressly teach that the following distance is greater than the first threshold following distance, and the assistive action is not applied to the driver demand for torque.  Seto teaches that the following distance is greater than the first threshold following distance (¶¶ 58-59), and that the assistive action is not applied to the driver demand for torque (¶ 60).
As per Claim 17, Brockley teaches a method for a vehicle (¶¶ 93-95), comprising: in a first condition, with the vehicle following a target lead vehicle at a first following distance that is greater than a first threshold following distance, delivering wheel torque according to a driver demand for torque that is not adjusted based on the first following distance (¶¶ 93, 97). 
Brockley does not expressly teach: determining that the vehicle is operating in a second condition including the vehicle following the target lead vehicle at a second following distance that is less than the first threshold following distance and less than a second threshold following distance, and in response, adjusting the driver demand for torque via a first driver demand adjustment based on the second following distance; and determining that the vehicle is operating in a third condition including the vehicle following the target lead vehicle at a third following distance that is less than the first threshold following distance and greater than the second threshold following distance, and in response, adjusting the driver demand for torque via the first driver demand adjustment modified via a transition factor.  Seto teaches: 
determining that the vehicle is operating in a second condition including the vehicle following the target lead vehicle at a second following distance that is less than the first threshold following distance and less than a second threshold following distance (¶¶ 29-30), and in response, adjusting the driver demand for torque via a first driver demand adjustment based on the second following distance (¶ 31); and 
determining that the vehicle is operating in a third condition including the vehicle following the target lead vehicle at a third following distance that is less than the first threshold following distance and greater than the second threshold following distance (¶¶ 58-59), and in response, adjusting the driver demand for torque via the first driver demand adjustment modified via a transition factor (¶ 60).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 18, Brockley does not expressly teach that adjusting the driver demand for torque via the first driver demand adjustment includes adjusting a mapping from a driver demand for torque to a wheel torque of the vehicle to increase a perceived resistance of the vehicle to the driver demand for torque as the following distance decreases, by applying a tailgate resist transfer function.  Seto teaches that adjusting the driver demand for torque via the first driver demand adjustment includes adjusting a mapping from a driver demand for torque to a wheel torque of the vehicle to increase a perceived resistance of the vehicle to the driver demand for torque as the following distance decreases, by applying a tailgate resist transfer function (pp 29-30).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 19, Brockley does not expressly teach that applying the tailgate resist transfer function includes adjusting the driver demand as a function of one or more of a rate of change of the following distance, the driver demand, an amount of kinetic energy of the vehicle, and an air resistance of the vehicle.  Seto teaches that applying the tailgate resist transfer function includes adjusting the driver demand as a function of one or more of a rate of change of the following distance, the driver demand, an amount of kinetic energy of the vehicle, and an air resistance of the vehicle (¶¶ 29-30).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 20, Brockley does not expressly teach that adjusting the driver demand for torque via the second driver demand adjustment includes increasing a perceived resistance of the vehicle to the driver demand by applying a torque limit to the driver demand based on at least one of the following distance, a rate of change of the following distance, the driver demand, or an absolute torque limit.  Seto teaches that adjusting the driver demand for torque via the second driver demand adjustment includes increasing a perceived resistance of the vehicle to the driver demand by applying a torque limit to the driver demand based on at least one of the following distance (¶¶ 24-27), a rate of change of the following distance, the driver demand, or an absolute torque limit.  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Neither Brockley nor Seto teach the step of adjusting an amount of fuel delivered to an engine of the vehicle to deliver the adjusted driver demand for torque.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661